Citation Nr: 1520933	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-06 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected patellofemoral syndrome of the right knee (right knee disability).

2.  Entitlement to an initial rating in excess of 10 percent for service-connected patellofemoral syndrome of the left knee (left knee disability).

3.  Entitlement to an initial compensable rating for service-connected comminuted fractures bases of second through fifth metacarpals of the right hand (right hand disability).

4.  Entitlement to an initial compensable rating for service-connected right hand scar.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.

6.  Entitlement to total disability based on individual unemployability (TDIU).

7.  Entitlement to service connection for a back disorder.
8.  Entitlement to service connection for a right hip disorder, including as secondary to service-connected right hand disability.

9.  Entitlement to service connection for a left hip disorder, including as secondary to right hip disorder.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for brain surgery, including as due to presumed exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel









INTRODUCTION

The Veteran had active service from April 1966 to March 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.  

Following the hearing the record was held open for a period of sixty days and new evidence was obtained.  The newly submitted documents also included written statements dated in January and March 2014 from the Veteran and his representative waiving RO consideration of the newly submitted evidence.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issues of entitlement to service connection for a back disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).








FINDINGS OF FACT

1.  The Veteran consistently demonstrated flexion in his right knee well in excess of 30 degrees and extension well in excess of 15 degrees throughout the period on appeal.

2.  The Veteran did not experience instability of his right knee.

3.  The Veteran consistently demonstrated flexion in his left knee well in excess of 30 degrees and extension well in excess of 15 degrees throughout the period on appeal.

4.  The Veteran experienced slight instability of his left knee for the first time on February 4, 2014.

5.  The Veteran experienced painful motion in the fingers of his right hand throughout the period on appeal.

6.  The motion of the Veteran's right thumb was not limited to a gap of more than two inches between his thumb pad and fingers, with thumb attempting to oppose fingers, at any point during the period on appeal.

7.  The Veteran's superficial and nonpainful scar of the right hand covered an area of well less than 929 square centimeters.

8.  The Veteran did not experience compensable hearing loss at any point during the period on appeal.

9.  The Veteran is unable to maintain substantially gainful occupation due to his service-connected disabilities.

10.  The Veteran's right hip disorder was not caused or aggravated by his active duty service or his service-connected right hand disability.

11.  The Veteran's left hip disorder cannot be service connected secondary to a non-service connected right hip disorder.

12.  The Veteran's prior surgery to remove a colloid cyst on his brain stem did not begin during, or was otherwise caused by, his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service-connected patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5257, 5260 (2014).

2.  The criteria for an initial rating in excess of 10 percent for service-connected patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2014).

3.  The criteria for a rating not to exceed 10 percent for instability of the left knee has been met effective February 4, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2014).

4.  The criteria for an initial rating not to exceed 10 percent for service-connected comminuted fractures bases of second through fifth metacarpals of the right hand have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5228 (2014).

5.  The criteria for an initial compensable rating for service-connected right hand scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118 DC 7800-7805 (2014).

6.  The criteria for an initial compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.86, DC 6100 (2014).
7.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a), 4.25 (2014).

8.  The criteria for service connection for a right hip disorder have not been met, including as secondary to a service-connected right hand disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

9.  The criteria for service connection for a left hip disorder have not been met, including as secondary to a right hip disorder.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

10.  The criteria for service connection for brain surgery have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking increased initial ratings for several of his service connected disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.


Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Each of the Veteran's disabilities will be addressed in turn below.

Bilateral Knees

The Veteran is seeking increased initial ratings for his service-connected bilateral knee disabilities.  During the period on appeal, each of the Veteran's knees has been assigned a 10 percent rating under DC 5260, based on limitation of motion.  During his January 2014 hearing, the Veteran described feeling of gravel in both knees, as well as going out "every now and then."

Under VA regulations, normal range of motion in the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Under the diagnostic codes related to knees, a 10 percent rating is warranted for:

* Slight recurrent subluxation or lateral instability (DC 5257)
* Removal of symptomatic semilunar cartilage (DC 5259)
* Flexion limited to 45 degrees (DC 5260)
* Extension limited to 10 degrees (DC 5261) or
* Genu recurvatum (DC 5263)

A higher 20 percent rating is warranted for:

* Moderate recurrent subluxation or lateral instability (DC 5257)
* Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion (DC 5258)
* Flexion limited to 30 degrees (DC 5260) or
* Extension limited to 15 degrees (DC 5261)

Additionally, separate ratings may be assigned for impairment of range of motion and instability of the knee without violating pyramiding of ratings.  See VAOPGCPREC 23-97.

In this case, the Veteran has consistently demonstrated range of motion well in excess of flexion limited to 30 degrees and extension limited to 15 degrees throughout the period on appeal.  For example, during his January 2012 VA examination, the Veteran demonstrated flexion to 120 degrees and extension to 0 degrees in both knees, including after repetitive use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Similarly, during his February 2014 private evaluation with Dr. Ellis, the Veteran demonstrated full extension in both knees, and flexion to 115 degrees in his left knee and to 127 degrees in his right knee.  The claims file does not contain the results of any additional range of motion testing.

Therefore, the Veteran consistently demonstrated pain-free flexion well in excess of 30 degrees and extension well in excess of 15 degrees throughout the period on appeal, even after repetitive use.  Accordingly, the criteria for a higher 20 percent rating based on limitation of motion have not been met in either knee.  To this extent, his appeal is denied.

Regarding separate ratings for instability, the evidence does not reflect the Veteran experienced laxity or instability in his right knee at any point during the period on appeal.  During his January 2012 VA examination, the results from all objective instability testing, including Lachman, posterior drawer, and medial lateral, were normal.  The examiner opined there was no evidence of subluxation or dislocation.  Additionally, during his February 2014 private evaluation, Dr. Ellis indicated the ligaments of the Veteran's right knee were intact.  Therefore, no separate or higher rating based on instability is warranted for the Veteran's right knee.

No instability was demonstrated in the Veteran's left knee during his January 2012 VA examination.  Instead, the results of all objective instability testing were also noted to be normal in this knee.  However, during his February 2014 evaluation, Dr. Ellis indicated there was slight laxity of the lateral collateral ligament in the Veteran's left knee.  Therefore, the Veteran met the criteria for a separate 10 percent rating for slight lateral instability of the left knee for the first time on February 4, 2014.  The evidence does not suggest he experienced moderate lateral instability in his left knee at any point during the period on appeal.  Accordingly, a rating not to exceed 10 percent for left knee lateral instability is granted effective February 4, 2014.

In summary, ratings in excess of 10 percent for limitation of motion for both knees are denied.  However, a separate rating not to exceed 10 percent for slight instability of the left knee is granted effective February 4, 2014.

Right Hand and Scar

The Veteran is also seeking an increased initial rating for his service-connected right hand disability and resulting scar, which have each been assigned noncompensable ratings throughout the period on appeal.  The claims file reflects the Veteran is right-hand dominant.  38 C.F.R. § 4.69.  During his January 2014 hearing, the Veteran asserted he experienced reduced strength, pain, and limitation of motion in his right hand.

Under VA regulations, a 10 percent rating is warranted for the following symptoms in the major, dominant hand:

* Motion of thumb limited to gap of one to two inches (2.5 to 5.1cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers (DC 5228) 
* Motion of index finger limited to gap of one inch (2.5cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or 
* Extension of index finger limited by more than 30 degrees (DC 5229)
A maximum 20 percent rating is warranted if the motion of the thumb is limited to a gap of more than two inches (5.1cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  (DC 5228).  38 C.F.R. § 4.71a.

The DCs related to scarring provide that a 10 percent rating shall be warranted for burn scars that are deep and nonlinear in an area of at least 39 square cm, superficial and nonlinear in an area of at least 929 square cm, or one or two scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7800-7805.

At the onset, VA regulations provide that painful motion is an important factor of disability and therefore a service-connected joint resulting in painful motion is entitled to at least the minimum compensable rating of 10 percent for that joint.  38 C.F.R. § 4.59.  In this case, the evidence reflects the Veteran has consistently experienced painful motion in his right fingers.  Therefore, an initial rating not to exceed 10 percent is warranted for the Veteran's painful motion of his service-connected right hand disability.  Id.  To this extent, his appeal is granted.

The evidence does not establish the Veteran met the criteria associated with a higher 20 rating for limitation of motion of the right fingers at any point during the period on appeal.  Instead, during his January 2012 VA examination the Veteran demonstrated no gap between the thumb and the right index finger, the thumb and the right long finger, the thumb and the right ring finger, and only a gap of 2cm between the thumb and the pinky finger.  However, this gap was less than the gap of 2.5cm or more contemplated by even a compensable rating.  Additionally, the examiner noted there was no gap between the proximal transverse crease of the palm and the right index fingertip.  Instead, the examiner specifically opined the Veteran's range of motion of the right fingertips was normal.  Therefore, the Veteran did not meet the criteria associated with a higher 20 percent rating.

During his January 2014 hearing, the Veteran stated he couldn't make a full fist, because he couldn't touch his thumb to his little finger.  However, he did not assert or demonstrate he experienced a gap of more than two inches between his thumb pad and fingers when attempting to oppose the fingers.

Similarly, during his February 2014 private evaluation, Dr. Ellis noted the Veteran was unable to completely close the fingers into his right palm.  However, Dr. Ellis did not indicate the Veteran demonstrated a gap of more than two inches, the criteria associated with a higher rating.  

Therefore, the evidence does not reflect the Veteran demonstrated the criteria associated with a higher 20 percent rating, a gap between the thumb and fingers of more than two inches, at any point during the period on appeal.  Accordingly, a rating in excess of 10 percent is not warranted.

Finally, the evidence does not reflect the Veteran's service-connected right hand scar warranted a compensable rating at any point during the period on appeal.  During his January 2012 VA examination, the examiner indicated the Veteran's scar was superficial, with no underlying tissue damage, and covered an area of 5cm by .1cm, or approximately .5 square cm.  The examiner also indicated the scar was not painful.  Therefore, the Veteran's superficial scar covered an area far less than the 929 square cm contemplated by the criteria for a compensable rating.  Accordingly, a compensable rating for his service-connected right hand scar is not warranted.

In summary, an initial rating not to exceed 10 percent is warranted for the Veteran's service-connected right hand disability.  However, entitlement to a compensable rating for his service-connected right hand scar is denied.

Hearing Loss

The Veteran is also seeking an initial compensable rating for his service-connected bilateral hearing loss.  Under the regulations, the assignment of a disability rating for hearing impairment is derived by applying the results of audiometric evaluations to tables included in the rating schedule.  38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes eleven auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

In this case, the Veteran was provided with a VA examination in December 2011.  Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ



1000
2000
3000
4000
RIGHT
45
45
60
65
LEFT
35
50
60
70


The average pure tone threshold in both the Veteran's ears was approximately 54 decibels.  The physician also administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 4.85.  The Veteran attained an 88 percent score in his right ear and a 92 percent score in his left ear.

A pure tone average threshold of 54 in the right ear with an 88 percent speech discrimination score equates to level II hearing acuity.  38 C.F.R. § 4.85, Table VI.  A pure tone average threshold of 54 decibels in the left ear with a 92 percent speech discrimination relates to a level I hearing acuity.  Id.  Level I impairment in the better ear combined with level II impairment in the worse ear equates to a noncompensable rating for hearing impairment.  38 C.F.R. § 4.85, Table VII.

Table VIA is not applicable in this case because the testing results were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000 and 400 Hertz) in either ear, nor was the Veteran's pure tone threshold more than 70 decibels at 2000 Hertz in either ear.  Furthermore, the VA examiner specifically opined use of speech discrimination testing was appropriate for the Veteran.  Therefore the regulatory requirements for use of Table VIA were not met.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this case the examiner specifically noted the effects of the Veteran's current hearing loss on his usual occupation and daily activities was difficulty understanding speech, especially in the presence of background noise.  As such, the Board finds this examination is compliant with the Martinak requirements, and was therefore adequate.

The claims file does not contain the results from any additional audiometric testing.  In October 2013, the Veteran sought private treatment for 'sounding like a tunnel' in his right ear, and right cerumen impaction was removed.  However, no permanent increase in severity of his hearing loss was indicated.

During his January 2014 hearing, the Veteran was asked if his service-connected hearing loss had increased in severity since his VA examination.  The Veteran responded, "Uh, maybe a little bit.  I can't really tell." See Hearing Transcript p. 35.  The Board finds the Veteran's equivocal response does not suggest his bilateral hearing loss increased in severity, and no additional VA examination is required.  

Based on the foregoing, the evidence does not establish the Veteran experienced compensable hearing loss at any point during the period on appeal, and his appeal is denied.

Regarding each of the foregoing disabilities, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral knee, right hand, and bilateral hearing loss disabilities that would render the schedular criteria inadequate.  Regarding his knees and right hand, the Veteran's main complaints were of pain and limitation of motion.  Regarding his hearing loss, the Veteran's main symptom was difficulty hearing.  These symptoms were specifically contemplated in the schedular ratings that were assigned, as discussed above.  In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014). 

TDIU

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the Board finds the Veteran has not worked since 2007, and the claims file includes evidence suggesting he is unemployable as a result of his service-connected disabilities.  For example, in his February 2014 report, Dr. Ellis opined the Veteran was unable to work due in part to his service-connected right hand and bilateral knee disabilities.  Therefore, entitlement to TDIU is inferred under Rice.

VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

With the increased ratings discussed above, the Veteran is currently assigned the following ratings for his service-connected disabilities: 70 percent for posttraumatic stress disorder (PTSD), 60 percent for coronary artery disease, 10 percent for patellofemoral syndrome of the right knee, 10 percent for patellofemoral syndrome of the left knee, 10 percent for left knee instability, 10 percent for right hand disability, and 10 percent for tinnitus, as well as additional non-compensable ratings.  He therefore meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  Accordingly, entitlement to TDIU is warranted if the Veteran is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.  As will be discussed below, TDIU is granted.

As discussed, the claims file includes evidence suggesting the Veteran is unable to maintain substantially gainful occupation due to his service-connected disabilities.  For example, the report from his January 2013 VA examination indicated his service-connected coronary artery disease limited exertional work, preventing the Veteran from maintaining physical employment.  That same month, a different VA examiner opined his service-connected PTSD caused occupational impairment with deficiencies in most areas, preventing the Veteran from maintaining sedentary employment.  Therefore, affording all benefit of the doubt to the Veteran, the Board finds the evidence reflects he is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities, and entitlement to TDIU is granted.

Service Connection

The Veteran is also seeking service connection for several disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Alternatively, if the chronic disease was shown in service, with manifestations sufficient to identify the disease and sufficient observation to establish chronicity, then subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Additionally, secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

Finally, Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

Each of the Veteran's appeals is addressed in turn.




Bilateral Hips

The Veteran is seeking service connection for a bilateral hip disorder.  The Veteran's service treatment records have been carefully reviewed and considered, but do not reflect the Veteran made any complaint of, nor sought at treatment for, any hip disorder during his active duty service.  Therefore, direct service connection is not established.

However, the Veteran has not asserted that his bilateral hip disorder began during active duty service.  Instead, the Veteran has conceded that his current hip disorder began in May 2007 when he fell out of a truck while avoiding a near collision with a forklift and fell on his right hip.  As a result, he fractured his right hip.  He asserts his current left hip disorder is a result of placing excess weight on his left hip to compensate for his right hip disorder.
 
The Veteran and his representative have asserted his current bilateral hip disorder is related to service because were it not for the decreased muscle strength in his service-connected right hand disability, the Veteran would have been able to hold himself up and avoid falling on his right hip in May 2007.  Therefore, the Veteran asserts his current bilateral hip disorder should be service connected secondary to his service-connected right hand disability.

The claims file includes extensive medical records relating to the Veteran's right hip disorder from the spring and summer of 2007, including the records relating to his right hip surgery in May 2007 and subsequent recovery.  However, none of these contemporaneous medical records in any way related his 2007 fall to weakened strength in his right hand.  For example, on the records from his May 2007 surgery, it is noted the Veteran was injured when he fell out of a truck and landed on his right hip.  However, there is no mention of his right hand weakness.  Similarly, during a January 2008 private evaluation with Dr. McClure related to his prior workers compensation claim, Dr. McClure related the Veteran's bilateral hip disorders to his work injury, but made no mention of his right hand.  Finally, during his August 2008 evaluation for the Social Security Administration (SSA), the Veteran related his right hip disorder to falling off a truck in May 2007, but there was again no mention of his right hand, including any weakness  

Therefore, in numerous contemporaneous medical records, the Veteran did not make any suggestion that his May 2007 fall was in any way related to right hand disability.  Instead, the claims file reflects the Veteran did not relate this May 2007 fall to his right hand until he sought VA benefits in July 2011 more than four years later.

In evaluating the evidence, including the Veteran's statements, the Board may properly assign more probative value to contemporaneous medical records that included lay history that was made for treatment purposes rather than to subsequent statements made for compensation purposes.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  Additionally, the Board may consider the Veteran's self-interest in receiving compensation in evaluating the credibility of his statements.  See Pond v. West, 12 Vet. App. 341 (1999); Cartiwright v. Derswinski, 2 Vet. App. 24 (1991).  Because the Veteran did not relate his May 2007 fall to his right hand disability while seeking medical treatment at the time, or at any point until he filed for VA disability benefits four years later, the Board finds the Veteran's lay statements relating his fall to his right hand weakness are lacking in credibility and are therefore not probative.

In February 2014, the Veteran was evaluated by a private physician, Dr. Ellis.  Dr. Ellis indicated that in 2007 the Veteran was unloading a truck at his post-service employment when he was nearly hit by a forklift.  In order to avoid being hit, he grabbed the forklift with his right hand.  However, because he was not able to hold himself up due to his damaged and weak right hand, the Veteran fell, fracturing his right hip.  Therefore, Dr. Ellis opined "the weakness in his right hand was the reason he fell in 2007."  However, the Board finds this opinion expressed by Dr. Ellis was based on the Veteran's lay statements which the Board has found are lacking credibility and therefore not probative.  Accordingly, Dr. Ellis's opinion based on these statements is also not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Additionally, in his report Dr. Ellis indicated the Veteran fractured his right wrist during his in-service injury.  However, the service treatment records have been carefully reviewed and considered, but do not reflect the Veteran fractured his right wrist at any point during active duty service.  Instead, the records consistently reflect fracture of the bases of second through fifth metacarpals of the right hand, but no fracture of the wrist is noted.  Because the service treatment records reflect fracture of the fingers of the right hand, it is reasonable to assume any fracture of the right wrist would have ordinarily been recorded as well.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  Therefore, the Board finds the Veteran did not fracture his right wrist during active duty service.  Accordingly, to the extent Dr. Ellis's opinion relies on this inaccurate factual basis, his report is not probative.

Furthermore, Dr. Ellis's opinion goes on to suggest that even without his service-connected right hand disability, the Veteran would have been unable to hold himself up and prevent his May 2007 workplace fall.  Dr. Ellis explained that due to his body size, the Veteran would have had "great difficulty" holding on to a forklift tine, and "would not have been able to hold on with his left hand."  The Veteran does not have any left hand disability.  Therefore, Dr. Ellis's report suggested that due to his body size, the Veteran would have been unable to prevent his 2007 injury with even his undamaged hand.  Accordingly, even Dr. Ellis's report suggests the Veteran's 2007 fall was not in part due to weakness in his service-connected right hand, but given his body size was an inevitable result of his close collision with a forklift.

Based on all the foregoing, the Board finds the claims file does not include probative evidence which suggests his current right hip disorder was a result of his service-connected right hand disability.  Although the Veteran has asserted his weakened hand caused his May 2007 fall, his statements are not probative, as discussed above.  Additionally, Dr. Ellis inaccurately stated the Veteran fractured his right wrist during his active duty service.  Therefore, Dr. Ellis's report based on these statements is also not probative.  Accordingly, the benefit of the doubt does not apply, and the Veteran's claim for service-connected for a right hip disorder secondary to his service-connected right hand disability is denied.

Regarding his left hip disorder, the medical evidence does reflect the Veteran's current left hip disorder is a result of his right hip disorder.  For example, in February 2014 Dr. Ellis opined the injury to the Veteran's right hip caused abnormal stress to his left hip.  However, as discussed above, service connection is not established for the Veteran's right hip.  Accordingly, service connection cannot be established as secondary to a non-service connected disability.  Therefore, service connection for a left hip disorder is also denied.

Brain Surgery

Finally, the Veteran is also seeking service connection for brain surgery conducted in 1991 to remove a noncancerous colloid cyst on the Veteran's brain stem.  During his January 2014 hearing, the Veteran testified that shortly before his surgery, he was experiencing symptoms such as severe headaches and could "barely walk."  He sought treatment and was diagnosed with a colloid cyst on his brain stem.  

Unfortunately the claims file does not include any medical records related to the Veteran's diagnosis or surgery to remove the colloid cyst in 1991.  During his hearing, the Veteran stated he attempted to obtain the records, but the physician had retired and the hospital destroyed the records.  See Hearing Transcript pg 10.  Therefore, these medical records are no longer available.

As an initial matter, the Veteran has asserted that his prior brain surgery was related to his presumed exposure to herbicides including Agent Orange during active duty service.  However, the Board notes that a noncancerous colloid cyst on the brain stem is not a disability which may be presumptively service-connected due to exposure to herbicides, including Agent Orange.  38 C.F.R. § 3.309.  Accordingly, presumptive service connection is not available.

During his January 2014 hearing, the Veteran testified his neurosurgeon asked if he had been exposed to Agent Orange.  However, the Veteran admitted the physician did not know if the colloid cyst was related to Agent Orange exposure or not, instead stating that "everybody had one of those cysts."  See Hearing Transcript pg. 10.  The claims file does not include any other medical evidence relating the Veteran's prior brain surgery to his exposure to Agent Orange.  Therefore, entitlement to service connection due to herbicide exposure is not established.

Regarding direct service connection, service treatment records have been carefully reviewed and considered, but do not reflect the Veteran experienced any symptoms of a colloid brain cyst, including severe headaches, at any point during active duty service.  Nor has the Veteran asserted this condition began during active service.  The claims file does not include any medical evidence relating the Veteran's previous brain cyst to his active duty service.  Furthermore, the claims file does not reflect the Veteran had any current symptoms as a result of his previous colloid cyst removal at any point during the period on appeal.

Therefore, the evidence does not establish any current disability or any relation to active duty service.  Accordingly, the elements of service connection have not been met, and the Veteran's appeal is denied.

The Board notes that the Veteran was not provided with a VA examination regarding this issue.  VA medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, in this case the evidence fails to establish any current disability or relation to active duty service, as discussed above.  Accordingly, a VA examination was not required regarding this issue.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in August 2011, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and available post-service private treatment records have been obtained.  Records from the Social Security Administration (SSA), were also obtained, and included records from his previous claim for workers compensation benefits.  The Veteran indicated he has not received at post-service VA treatment.  As discussed above, private medical records related to his 1991 prior brain surgery are no longer available.  Therefore, no further development to obtain relevant medical records is required.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge in January 2014 via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by his private representative, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding their current severity and any relation to active duty service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  All such available identified records have been obtained and associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Except for his claim for service connection for brain surgery as discussed above, for each appeal the Veteran was also provided with a VA examination, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.







ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected patellofemoral syndrome of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected patellofemoral syndrome of the left knee is denied.

Entitlement to a rating not to exceed 10 percent for instability of the left knee is granted no earlier than February 4, 2014, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating not to exceed 10 percent for service-connected comminuted fractures bases of second through fifth metacarpals of the right hand is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial compensable rating for service-connected right hand scar is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to total disability based on individual unemployability as a result of service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for a right hip disorder, including as secondary to service-connected right hand disability, is denied.

Entitlement to service connection for a left hip disorder, including as secondary to right hip disorder, is denied.

Entitlement to service connection for brain surgery, including as due to presumed exposure to Agent Orange, is denied.
REMAND

The Veteran's claims for service connection for a back disorder and hypertension required remand for further development.

Back

The Veteran is seeking service connection for a back condition.  The claims file reflects the Veteran was not yet been provided with a VA examination regarding this issue.  During his hearing, he reported experiencing back pain since his active duty service.  In February 2014, Dr. Ellis opined the Veteran was currently diagnosed with muscle tendon unit strain of his back, and opined it was as likely as not the Veteran injured the muscles and tendons of his low back during his active duty service.  Because there is some suggestion of an in-service injury and a current diagnosis, the Board finds remand for a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hypertension

The Veteran is also seeking service connection for hypertension, and has not yet been provided with a VA examination regarding this issue.  However, the medical evidence reflects the Veteran is currently diagnosed with hypertension, and had elevated blood pressure readings during his active duty service.  Additionally, in February 2014 Dr. Ellis opined the Veteran developed hypertension while in the Navy, although he did not provide a rationale for his opinion.  Because there is some suggestion of an in-service injury and current diagnosis, but not sufficient evidence to grant service connection, the Board finds remand for a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that entitlement to TDIU is granted, as discussed above.  Accordingly, if the Veteran wishes to withdraw the appeals requiring further processing, he may submit such a request in writing at any point.


Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to evaluate the nature and etiology of his current back disorder.  The examiner should be provided with the complete claims file, and a full rationale should be provided for any opinion expressed.

Consistent with the factual and medical history, the examiner should address the following questions:

a)  Does the Veteran have a current back disorder?  Specifically identify each disorder.

b)  For each identified back disorder, is it as likely as not (50 percent or greater) that the Veteran's currently-diagnosed back disorder began during, or was otherwise caused by, his active duty service?
In answering this question, the examiner should specifically address the February 2014 report from Dr. Ellis.

2.  Schedule the Veteran for an examination to evaluate the nature and etiology of his currently diagnosed hypertension.  The examiner should be provided with the complete claims file, and a full rationale should be provided for any opinion expressed.  

Consistent with the factual and medical history, the examiner should address the following question:
	
Is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed hypertension began during, or was otherwise caused by, his active duty service?  In answering this question, the examiner should specifically address the elevated blood pressure readings noted in his service treatment records.

3.  Then, readjudicate the appeals based on the complete claims file.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


